Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-10 have been submitted for examination.
Claims 1-10 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu United States Patent Application Publication 2017/0243540 hereinafter L.





In regard to claims 1, 9, 10
L discloses a fault content identification device, comprising:
At least one memory storing computer program; and at least one processor configured to execute the computer program to: detect (Figure 8; Item 250), while a power supply control processing for turning on or off a power supply device that supplies power to a main device is in progress, that a value indicated by more than two power supply sequence signals generated by the main device (Figure 8; Item 211) or the power supply device and having a value that transitions in accordance with a prescribed specification, transitions to a value indicating non-conformance to the prescribed specification; (Paragraph 39) and generate information indicating details of the power supply control processing performed at a timing of detecting that the value indicated by the power supply sequence signals transitions to the value indicating non-conformance to the prescribed specification. (Paragraph 46)
In regard to claim 2
L discloses the fault content identification device according to claim 1, wherein the processor is configured to execute the computer program to: while the power supply control processing in which a plurality of partial processing are performed in sequence is in progress, when the value indicated by the power supply sequence signals in each of the partial processing is individually updated, detect values, each of which being sequentially updated in two of the partial processing, indicated by two of the power supply sequence signals, are updated in such a way that the two values do not conform to the prescribed specification, when detecting that the values indicated by the two 
In regard to claim 3
L discloses the fault content identification device according to claim 2, wherein the processor is configured to execute the computer program to: detect, by comparing the values indicated by the two power supply sequence signals, the values indicating that the two partial processing are started or completed, that the values indicated by the two power supply sequence signals are updated in such a way that the values do not conform to the prescribed specification. (Paragraph 46)
In regard to claim 4
L disclose the fault content identification device according to claim 3, wherein, the processor is configured to execute the computer program to compare the values indicated by the two power supply sequence signals at a timing when it is detected the values are updated in such a way that the values do not conform to the prescribed specification, keep a result value of the comparison after the timing of the detection, and generate, by decoding the comparison result value input by the with respect to a plurality of the two partial processing sequentially arranged, the information indicating the details of the power supply control processing.(Paragraphs 50-51)



L discloses the fault content identification device according to any one of claims 1 to 4, claim 1, wherein the processor is configured to execute the computer program to display the generated information indicating the details of the power supply control processing on a display device.(Paragraphs 34 and 40)
In regard to claim 6
L discloses the fault content identification device according to claim 5,
wherein the display device includes an LED capable of displaying a character. (Paragraph 25)
In regard to claim 7
L discloses the fault content identification device according to any one of claims 1 to 6, claim 1, further comprising:
A storage configured to store suspected-fault dictionary information that associates the details of the power supply control processing with a fault-suspected component in the main device or the power supply device, wherein the the processor is configured to execute to execute the computer program to output, by matching the generated information indicating the details of the power supply control processing with the suspected-fault dictionary information, information indicating the fault-suspected component associated with the details of the power supply control processing to the outside. (Paragraphs 43-46)
In regard to claim 8

Response to Applicant Remarks and Arguments
Arguments and Remarks submitted to the Office on 2/9/2022 have been fully considered and are not persuasive.
In regard the argument which states; “ On the contrary, claim 1 recites using a value indicated by more than power supply signal to determine fault in a power supply control processing. Applicant respectfully submits because Liu does not teach all the elements of claim 1 in as complete detail as recited in claim 1, Liu does not anticipate claim 1.”
Examiner respectfully disagrees.
First, claim language does not recite determine fault in a power supply control processing.
To this, claim language recites 3 elements:
POWER SUPPLY CONTROL PROCESSING
POWER SUPPLY DEVICE 
MAIN DEVICE
Thus, power supply device is controlled by power supply control processing to supply power to the main device and the main device in turn generates more than two power supply sequence signals. According to claim language, the power device or the main device generate power supply sequence signals values that transition, the transition can 
It is clear that the claim does not recite determine fault in a power supply control processing, rather it generates information indicating details of the power supply control processing performed when detecting that the non conform transition as mentioned before took place.
Argument is not correct.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner